UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6616


JAMES ROSE,

                    Plaintiff - Appellant,

             v.

THIERRY NETTLES; ANDREW ROCKEFELLER; WILLIAM CLINE;
WELLINGTON WILLIAMS; CASPER PHIRI; SYLVESTER SANCHEZ;
ALBERT MACK; TIMMOTHY CLARK; VON MUTIUS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. A. Marvin Quattlebaum, Jr., District Judge. (0:17-cv-02000-AMQ-PJG)


Submitted: September 13, 2018                               Decided: September 18, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Rose, Appellant Pro Se. Temus C. Miles, Jr., Daniel Roy Settana, Jr., MCKAY
LAW FIRM, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Rose seeks to appeal from the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice his complaint

against three defendants for failure to timely effect service of process. The action is

proceeding in the district court against six other defendants. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949). The order Rose seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                             2